DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-13, in the reply filed on 10th June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 1 is objected to because of the following informalities:  
“an axial clamping force” of claim 1, line 20 should read “the axial clamping force”
“a clamping position and a release position” of claim1, line 23-34 should read “the clamping position and the release position”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) does not recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) are: “locking means” in claim 11.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “strain element” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) are: “a clamping element” in claim 1, “first coupling element” in claim 9, “second coupling element” in claim 9, “one locking element” in claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “an actuating device”. However, this limitation already has antecedent basis in parent claim 1 line 21, making it unclear whether these limitations refer to the same “actuating device” or a different “actuating device”. For the purpose of examination, it has been assumed these refer to the same actuating device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oesterle (DE 102017007905).
Regarding claim 1, Oesterle teaches a machine tool (Abstract) comprising: a movable tool carrier (#3) configured to be equipped with tool holders (#2) and comprising receptacles (#12) for the tool holders, wherein each tool holder (#7 surface of tool holder) and tool carrier comprise support surfaces (#8 surface of too carrier) assigned to each other and devices for mounting the tool holder at the tool carrier, wherein the devices for mounting of the tool holder comprise at least one tie rod (#11, #30) extending orthogonal to the support surface of the tool holder or tool carrier (see fig. 1b, where #30 is at a right angle with respect to support surface #8 of tool carrier) and wherein a clamping device (#13) is assigned to the tool holder and/or the tool carrier that is configured to engage the respective tie rod and to apply an axial clamping force (Paragraph 0024, where #23 will provide an axial clamping force by contacting surface being pointed at #14) thereto during a clamping process (see fig. 1b, where #13 is in process of clamping rod #11 and #30 and fig. 2 where rod is clamped) when the tool holder is inserted in one of the receptacles, the clamping force pressing the support surfaces of the tool holder and the tool carrier onto each other (Paragraph 0020, where surface #7 will be in contact with surface #8 of tool carrier due to clamping device #13), wherein the clamping device comprises a clamping element (#23) that is adjustably supported transverse to the tie rod between a clamping position (Paragraph 0026, where fig. 2 shows clamping position) and a release position (see fig. 1a, where 313 is in release position) and that provides a first clamping surface (surface of #23 engaging and facing #11 surface pointed by reference #14; Paragraph 0021 and 0024), a second clamping surface (#15) of the tie rod with which the first clamping surface of the clamping element is in self-locking engagement in the clamping position (see fig. 2, where #23 is in engagement and locked with #15), wherein the tie rod is configured to be elastically strained in an axial direction (Paragraph 0024, where #23 will provide an axial clamping force by contacting surface being pointed at #14) and is strained by means of the first and second clamping surfaces being in engagement with each other in the clamping position of the clamping element (#23) to an extent that creates an axial clamping force (Paragraph 0021 and 0024, where front clamping element surface pointed in #14 will move towards surface #15 and apply an axial clamping force on surface #15 of #11 rod) and wherein the clamping element is configured to be coupled with an actuating device (#26) assigned to the tool carrier (see fig. 1a, where device goes in carrier #3) by a coupling (#37) controllable depending on movement of the tool carrier (if the carrier #3 is in motion, the actuating device can be controlled or not), wherein the clamping element is adjustable between a clamping position (Paragraph 0026, where fig. 2 shows clamping position) and a release position (see fig. 1a, where 313 is in release position) by the actuating device (Paragraph 0024).

Regarding claim 2, Oesterle teaches the machine tool of claim 1, Oesterle further discloses: wherein the tie rod is configured as a shank (see fig. 1a and 1b, where #11 and #30 are a shank) of the tool holder and that the tool carrier comprises a reception bore (#12 in tool carrier #3 of fig. 6) extending orthogonal to its support surface (see fig. 6, where bore #12 is orthogonal, a right angle, with respect to support surface #8 for each bore) in the area of its respective receptacle.

Regarding claim 3, Oesterle teaches the machine tool of claim 1, Oesterle further discloses: wherein the tie rod comprises a strain element (portion of rod #11 where #14 points is a strain element that receives an axial clamping force done by #23; Paragraph 0024).

Regarding claim 4, Oesterle teaches the machine tool of claim 1, Oesterle further discloses: characterized in that wherein the clamping element comprises a slider (#23) and the tool carrier is provided with a longitudinal guide (#22) in the area of its respective receptacle (see fig. 6), wherein the longitudinal guide is configured to accommodate the slider (Paragraph 0024, where #23 goes through guide #22 of fig. 6).

Regarding claim 6, Oesterle teaches the machine tool of claim 1, Oesterle further discloses: characterized in that wherein the first and the second clamping surfaces are arranged parallel to each other (see fig. 2 and 6), wherein at least one of the first and second clamping surfaces is provided with a running-on slant (see annotated fig. below; where surfaces have a slant and are tilted at #15 with respect to horizontal).

    PNG
    media_image1.png
    632
    836
    media_image1.png
    Greyscale

Regarding claim 7, Oesterle teaches the machine tool of claim 1, Oesterle further discloses: characterized in that wherein the first and the second clamping surfaces are wedge surfaces (see fig. 1b; where first clamping surface of #23 engaging and facing #11 surface pointed by reference #14 and second clamping surface #15 are wedge surfaces) that cooperate in a self-locking manner (see fig. 2, where they can be seen self-locking).

Regarding claim 8, Oesterle teaches the machine tool of claim 1, Oesterle further discloses: wherein the tool carrier is at least movable in a machining position (Abstract where turret #3 will rotate to a position for machine tool to carry out a machining process) for one tool holder arranged on one of its receptacles and in a tool holder change position (rotation of turret #3 will move into a tool holder change position) and an actuating device (#26) configured to actuate the clamping element is arranged in the area of the tool holder change position (#26 is inside turret #3 when turret #3 is rotated into tool changing position), wherein the actuating device is coupled with the clamping element via a releasable coupling (see fig. 5, where coupling #23 and #26 are decoupled from #11).

Regarding claim 11, Oesterle teaches the machine tool of claim 1, Oesterle further discloses: wherein locking means (external threading #35 of clamping element will lock with internal threading #34 to create a locking means) for the clamping elements are assigned to the tool carrier by which at least the clamping element for the tool holder being in the machining position can be locked in a form-fit and position maintaining manner (see fig. 1a, where clamping element #23 will abut surface #14 and lock shaft #11 of tool holder in locking position; Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oesterle (DE 102017007905) in view of Greif (EP 2910325).
Regarding claim 5, Oesterle substantially discloses the invention of claim 4, except Oesterle fails to directly disclose: wherein the slider includes a fork-shaped end with a fork width that partly encircles the assigned tie rod and the first clamping surface is arranged in the area of the fork-shaped end.
In the same field of endeavor, namely tool turrets, Greif teaches: wherein the slider (#11 and #12) includes a fork-shaped end (see fig., where #11 and #12 have a curved fork shaped end #17 and #27) with a fork width (see fig. 3 and 4, where #17 and #27 encircle rod #4) that partly encircles the assigned tie rod and the first clamping surface (see fig. 3, clamping surface pointed by #28) is arranged in the area of the fork-shaped end.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping element of Oesterle so that the slider includes a fork-shaped end with a fork width that partly encircles the assigned tie rod and the first clamping surface is arranged in the area of the fork-shaped end as taught by Greif in order to allow the clamping elements to completely surround the tool holder shaft and clamp the holder more uniformly, preventing unwanted tilting or movement that can occur (Paragraph 0005).

Allowable Subject Matter
Claims 9-10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Prior art of Judas et al. has a rod that is pulled inwardly or outwardly to respectively couple/decouple the tool holder. Rotating the rod orthogonally and facing it outwards will allow robot arm of Koch et al. to grab the rod and actuate the tool holder into a clamped or release position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koch et al. (US 3,867,756) teaches a turret that rotates with an arm grabbing the tool holders similar to coupling/decoupling of machine tool.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Judas et al. (US 10,173,267) teaches a rod that when pulled couples/decouples locking of tool holder similar to coupling/decoupling of machine tool.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Judas (US 2020/0215621) teaches a rod that when pulled couples/decouples locking of tool holder similar to coupling/decoupling of machine tool.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daunert armillas et al. (US 2021/0016366) teaches fork shaped clamping device similar to clamping device of machine tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722